Exhibit 10.2

EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”) is made effective as of May 2, 2016
(“Effective Date”), by and between Xtera Communications, Inc., a Delaware
corporation (“Company”), and Joseph R. Chinnici (“Executive”).

The parties agree as follows:

1.Employment.  Company hereby employs Executive, and Executive hereby agrees to
accept such employment on the terms and conditions set forth herein.

2.Duties.

2.1Position.  Executive shall serve as an employee of the Company from the
Effective Date through May 17, 2016, at which point Executive shall commence
serving as the Company’s Executive Vice President and Chief Financial Officer
and shall have duties and responsibilities customary for chief financial
officers of corporations of a similar size and nature to the Company, as
reasonably assigned by Company’s Chief Executive Officer (“CEO”) consistent with
Executive’s position.  Executive shall perform faithfully and diligently all
duties assigned to Executive.  

2.2Best Efforts/Full-time.  During his employment, Executive will (A) expend
Executive’s best efforts on behalf of Company, and will abide by all policies
and decisions made by Company, as well as all applicable federal, state and
local laws, regulations or ordinances; (B) act in the best interest of Company
at all times; and (C) devote Executive’s full business time and efforts to the
performance of Executive’s assigned duties for Company. Notwithstanding the
foregoing, and provided that they do not individually or in the aggregate
materially interfere or conflict with his responsibilities to Company, Executive
may serve on corporate, civic or charitable boards or committees, deliver
lectures, fulfill speaking engagements or teach at educational institutions or
manage personal investments; provided, that prior to serving on any boards or
committees of any entity, Executive shall have received the prior written
approval of the CEO (which shall not be unreasonably withheld or conditioned).
In addition, Company agrees that Executive may continue to provide transition
and support services to the Chief Financial Officer of Twenty First Century
Utilities LLC (“TFC Utilities”) as required by Executive’s separation agreement
with GridPoint, Inc. and TFC Utilities.

3.Compensation.  

3.1Base Salary.  As compensation for Executive’s performance of Executive’s
duties hereunder, Company shall pay to Executive an initial Base Salary of
$325,000.00 per year, to be paid in accordance with Company’s regular payroll
cycle, less required deductions for federal withholding tax, social security and
all other employment taxes and payroll deductions. The amount of the Base Salary
will be reviewed at least annually and may be increased from time to time as
shall be determined by Company. In the event Executive’s employment under this
Agreement is terminated by either party, for any reason, Executive will be paid
any unpaid Base Salary, prorated to the date of termination.

3.2Incentive Compensation.  Executive will be eligible to earn an annual
incentive bonus, the target amount of which for the Company’s current fiscal
year will be  equal to 50% of Executive’s Base Salary, and thereafter will be a
percentage determined by Company’s Compensation Committee (“Annual Bonus”) The
Annual Bonus will be based on Company’s or Executive’s achievement of certain
goals, which shall be established by Company’s Compensation Committee and Board
of Directors and communicated to Executive within 30 days of the beginning of
his employment and, thereafter, within

 

--------------------------------------------------------------------------------

 

30 days of the beginning of each fiscal year. The Annual Bonus shall be less all
required taxes and withholdings and will be paid out within 60 days following
the end of the fiscal year in which it is earned. 

3.3Relocation Expenses.  Executive shall relocate to Dallas, Texas, and Company
shall reimburse Executive for relocation expenses reasonably and actually
incurred by the Executive in connection with such relocation. In addition,
Company shall reimburse Executive for expenses reasonably and actually incurred
by Executive in connection with the negotiation of this Agreement.

3.4Equity Incentive Grants.  Subject to approval of the Company’s Board of
Directors, Company shall grant to Executive restricted stock units (“RSUs”)
representing the right to receive upon settlement a number of shares of the
common stock equal to 300,000 shares.  The RSUs shall vest quarterly in sixteen
equal installments beginning on the date which is three months following
Executive’s employment start date.  

(a)Immediately prior to the consummation of a Change in Control (as defined
below), the vesting of all unvested shares subject to outstanding equity awards
with time-based vesting issued to Executive by Company shall be accelerated in
full and, if applicable, such equity awards shall become exercisable or shall be
settled in full immediately prior to such Change in Control provided that either
(i) Executive’s employment with Company has not terminated prior to such Change
in Control or (ii) the Company has terminated Executive’s employment within 90
days prior to the Company’s entry into a definitive agreement to consummate such
Change of Control. For the purposes of this Agreement, “Change in Control” shall
mean (i) the acquisition by any person, entity or “group” (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of 50% or
more of either the then outstanding equity interests in Company or the combined
voting power of Company’s then outstanding voting securities; or (ii) the
consummation of a reorganization, merger or consolidation of Company or the sale
of all or substantially all of the assets of Company, in each case with respect
to which persons who held equity interests in Company immediately prior to such
reorganization, merger, consolidation or sale do not immediately thereafter own,
directly or indirectly, 50% or more of the combined voting power of the
then-outstanding securities of the surviving or resulting corporation or other
entity; provided, however, that any such transaction consummated in connection
with, or for the purpose of facilitating, an initial public offering shall not
constitute a Change in Control hereunder; provided further, however, that a
Change in Control shall not include a transaction undertaken for the principal
purpose of restructuring the capital of Company, including, but not limited to,
reincorporating Company in a different jurisdiction, converting Company to a
limited liability company or creating a holding company (provided that such
restructuring does not have the effects on control described in subparagraphs
3.3(i) and (ii).  Notwithstanding the foregoing, a Change in Control shall not
occur for purposes of this Agreement unless such Change in Control constitutes a
“change in control event” under Section 409A of the Code and the regulations
thereunder.  

(b)In the event Company terminates Executive’s employment without Cause (as
defined below) or if Executive terminates for Good Reason (as defined below),
the portion of all unvested shares subject to outstanding equity awards with
time-based vesting issued to Executive by Company equal to the number of shares
that such equity award would have vested as of the end of the fiscal quarter
during with the termination occurs shall be immediately exercisable and vested
in full.

3.5Customary Fringe Benefits.  Executive will be eligible for all customary and
usual fringe benefits generally available to Executives of Company, subject to
the terms and conditions of Company’s benefit plan documents.  Company reserves
the right to change or eliminate the fringe benefits on a prospective basis, at
any time, effective upon notice to Executive.

WEST\268868397.62

--------------------------------------------------------------------------------

 

4.At-Will Employment.  Executive’s employment with Company is at-will and not
for any specified period and may be terminated at any time, with or without
Cause or Good Reason or advance notice, by either Executive or Company, although
subject to the provisions of Sections 5 through 7 below.  No representative of
Company, other than the Company’s Board of Directors, has the authority to alter
the at-will employment relationship.  Any change to the at-will employment
relationship must be by specific, written agreement signed by Executive and the
Company’s Board of Directors. Nothing in this Agreement is intended to or should
be construed to contradict, modify or alter this at-will relationship. 

5.Termination.  The termination provisions of this Agreement regarding the
parties' respective obligations in the event Executive's engagement is
terminated are intended to be exclusive and in lieu of any other rights to which
Executive may otherwise be entitled by law, in equity, or otherwise.  This
Agreement, and Executive's engagement hereunder, may be terminated at any time
after the Effective Date, as follows:

5.1Termination by Mutual Consent.  This Agreement may be terminated at any time
by the written mutual consent of Company and Executive.

5.2Termination by Company For Cause.  This Agreement may be terminated by
Company at any time for Cause.  For purposes of this Agreement, “Cause” is
defined as: (a) acts or omissions constituting recklessness or willful
misconduct on the part of Executive with respect to Executive’s obligations or
otherwise relating to the business of Company, which are or reasonably threaten
to be materially injurious to the Company finances or reputation; (b)
Executive’s material breach of this Agreement or Company’s Confidentiality,
Non-Disclosure and Invention Assignment Agreement (the “CNIAA”); (c) Executive’s
conviction or entry of a plea of nolo contendere for fraud, misappropriation or
embezzlement, or any felony or crime of moral turpitude; (d) Executive’s
repeated willful neglect of duties as determined in the reasonable good faith
discretion of the Company; or (f) Executive’s failure to perform the essential
functions of Executive’s position, with or without reasonable accommodation, due
to a mental or physical disability; or (g) Executive’s death.

5.3Termination by Company Without Cause.  This Agreement may be terminated by
Company, without Cause, with or without notice, by the delivery to Executive of
written notice of termination.  

5.4Resignation by Executive With or Without Good Reason.  Executive shall have
the right to terminate his employment hereunder by providing the Company with a
notice of termination at least thirty (30) days prior to such termination. For
purposes of this Agreement, “Good Reason” is defined as (a) a material
diminution in the Executive’s duties, authority, position or responsibilities
relative to the Executive’s duties, authority, position or responsibilities in
effect immediately prior to such reduction, or the removal of the Executive from
such position, duties, authority, and responsibilities; (b) a reduction in
Executive’s Base Salary or Annual Bonus opportunity, other than in the event of
a reduction in compensation of all executive officers of the Company, generally,
so long as your reduction is no more than the average reduction; (c)  the
relocation of the Company’s principal executive offices from their present
location, which increases the distance of the Executive’s one-way commute from
his then-current work week residence to such offices by more than fifty (50)
miles; (c) Company’s material breach of a material provision of this Agreement;
or (d) the failure of Company to require any successor to the Company or
substantially all of the assets of the Company to assume, in writing, the
obligations of the Company to Executive under this Agreement and any other
material agreement between the Company and the Executive then in effect;
provided that written notice of your resignation for Good Reason must be
delivered to the Company within 30 days after the date you first know or should
reasonably know of the occurrence of any such event in order for your
resignation with Good Reason to be effective hereunder.

WEST\268868397.63

--------------------------------------------------------------------------------

 

6.Payments Upon Termination.  Upon termination of employment for any reason,
Executive shall receive payment of his Base Salary, pro-rated to the date of
termination, any unpaid Annual Bonus earned by Executive in the fiscal year
prior to the fiscal year in which his employment terminates, as well as any
other accrued, but unpaid benefits (collectively the “Accrued Compensation”).
Accrued Compensation will be paid in a lump sum no later than the date required
under applicable law.  In addition, Company shall reimburse the Executive for
all expenses incurred by him prior to the date of termination as provided in
Section 8. Except as expressly stated in this Agreement, all other employment
related obligations of Company to Executive shall be automatically terminated
and completely extinguished with the termination of Executive’s employment. 

7.Severance.  

7.1Severance Payment.  In the event Company terminates Executive’s employment
without Cause or if Executive terminates for Good Reason, Company shall provide
Executive with a severance payment (the “Severance Payment”) equivalent to (i)
twelve (12) months (the “Severance Period”) of Executive’s then Base Salary
payable in equal installments over a twelve (12) month period, with the first
installment payment made on the first payday occurring 30 days after the
termination date and the remaining installments made on the following Company
paydays and (ii) if the Annual Bonus goals for the fiscal year in which
Executive’s employment terminates are met, 100% of Executive’s Annual Bonus for
such year payable in a single lump sum on the 60th day following the end of such
fiscal year.  In addition, Company shall continue payment of the premiums
required to continue Executive’s health and dental benefits through the end of
the Severance Period, provided that (A) Executive elects COBRA continuation
benefits with respect to such health and dental benefits, and (B) Executive
remains eligible for such benefits.  Company’s obligation to provide such paid
continuation coverage will terminate at such time as Executive becomes eligible
for such benefits (or their substantial equivalent) in connection with your
subsequent employment or provision of services (Executive must immediately
notify Company upon receipt of such benefits).The Company’s obligation to pay
and Executive’s right to receive the Severance Payment shall cease in the event
of Executive’s breach of any of his obligations under this Agreement or the
CNIAA.  The Company’s obligation to provide Executive with the Severance Payment
is conditioned precedent upon Executive’s execution of a full general release in
a form acceptable to the Company and such release has become effective in
accordance with its terms prior to the 30th day following the termination
date.  For the sake of clarity, Executive shall not be eligible to receive
severance in connection with any other form of termination, other than a
termination without Cause or for Good Reason.

7.2Application of Section 409A.  

(a)Notwithstanding anything set forth in this Agreement to the contrary, no
amount payable pursuant to this Agreement which constitutes a “deferral of
compensation” within the meaning of the Treasury Regulations issued pursuant to
Section 409A (the “Section 409A Regulations”) of the Internal Revenue Code of
1986, as amended (the “Code”) shall be paid unless and until Executive has
incurred a “separation from service” within the meaning of the Section 409A
Regulations.  Furthermore, to the extent that Executive is a “specified
Executive” within the meaning of the Section 409A Regulations as of the date of
Executive’s separation from service, no amount that constitutes a deferral of
compensation which is payable on account of Executive’s separation from service
shall be paid to Executive before the date (the “Delayed Payment Date”) which is
first day of the seventh month after the date of Executive’s separation from
service or, if earlier, the date of Executive’s death following such separation
from service.  All such amounts that would, but for this Section, become payable
prior to the Delayed Payment Date will be accumulated and paid on the Delayed
Payment Date.

(b)The Company intends that income provided to Executive pursuant to this
Agreement will not be subject to taxation under Section 409A of the Code.  The
provisions of this

WEST\268868397.64

--------------------------------------------------------------------------------

 

Agreement shall be interpreted and construed in favor of satisfying any
applicable requirements of Section 409A of the Code.  However, the Company does
not guarantee any particular tax effect for income provided to Executive
pursuant to this Agreement. In any event, except for the Company’s
responsibility to withhold applicable income and employment taxes from
compensation paid or provided to Executive, the Company shall not be responsible
for the payment of any applicable taxes on compensation paid or provided to
Executive pursuant to this Agreement.   

(c)Notwithstanding anything herein to the contrary, the reimbursement of
expenses or in-kind benefits provided pursuant to this Agreement shall be
subject to the following conditions: (1) the expenses eligible for reimbursement
or in-kind benefits in one taxable year shall not affect the expenses eligible
for reimbursement or in-kind benefits in any other taxable year; (2) the
reimbursement of eligible expenses or in-kind benefits shall be made promptly,
subject to the Company’s applicable policies, but in no event later than the end
of the year after the year in which such expense was incurred; and (3) the right
to reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit.

(d)For purposes of Section 409A of the Code, the right to a series of
installment payments under this Agreement shall be treated as a right to a
series of separate payments.

8.Business Expenses.  Executive will be reimbursed for all reasonable,
out-of-pocket business expenses incurred in the performance of Executive’s
duties on behalf of Company.  To obtain reimbursement, expenses must be
submitted promptly with appropriate supporting documentation in accordance with
Company’s policies.

9.No Conflict of Interest.  During Executive’s employment with Company and at
all times Executive is receiving Severance Payments pursuant to this
Agreement,  Executive must not engage in any work, paid or unpaid, that creates
an actual conflict of interest with Company.  Such work shall include, but is
not limited to, directly or indirectly competing with Company in any way, or
acting as an officer, director, Executive, consultant, stockholder, volunteer,
lender, or agent of any business enterprise which is in direct competition with,
the business in which Company is now engaged or in which Company becomes engaged
during Executive’s employment with Company, as may be determined by the
Company’s Board of Directors. If Company believes such a conflict exists during
the term of this Agreement, Company may ask Executive to choose to discontinue
the other work or resign employment with Company.  In addition, Executive agrees
not to refer any client or potential client of Company to competitors of
Company, without obtaining Company’s prior written consent, during Executive’s
employment and any period of time Executive is receiving Severance Payments
pursuant to this Agreement.

10.Confidentiality and Proprietary Rights.  Executive agrees to continue to
abide by the CNIAA and any nondisclosure or other policies or obligations of
Executive to Company or other affiliated entities, each which CNIAA and other
policies and obligations is incorporated herein by reference.

11.Injunctive Relief.  Executive acknowledges that Executive’s breach of the
covenants contained in Sections 9-10 (collectively “Covenants”) would cause
irreparable injury to Company and agrees that, in the event of any such breach,
Company shall be entitled to seek temporary, preliminary and permanent
injunctive relief without the necessity of proving actual damages or posting any
bond or other security.

WEST\268868397.65

--------------------------------------------------------------------------------

 

12.No Violation of Rights of Third Parties.  During Executive’s employment with
Company, Executive will not (a) breach any agreement to keep in confidence any
confidential or proprietary information, knowledge or data acquired by Executive
prior to Executive’s employment with Company or (b) disclose to Company, or use
or induce Company to use, any confidential or proprietary information or
material belonging to any previous employer or any other third party.  Executive
is not currently a party, and will not become a party, to any other agreement
that is in conflict, or will prevent Executive from complying, with this
Agreement. 

13.General Provisions.

13.1Successors and Assigns.  The rights and obligations of Company under this
Agreement shall inure to the benefit of and shall be binding upon the successors
and assigns of Company.  Executive shall not be entitled to assign any of
Executive’s rights or obligations under this Agreement.

13.2Waiver.  Either party’s failure to enforce any provision of this Agreement
shall not in any way be construed as a waiver of any such provision, or prevent
that party thereafter from enforcing each and every other provision of this
Agreement.

13.3Severability.  In the event any provision of this Agreement is found to be
unenforceable by a court of competent jurisdiction, such provision shall be
deemed modified to the extent necessary to allow enforceability of the provision
as so limited, it being intended that the parties shall receive the benefit
contemplated herein to the fullest extent permitted by law.  If a deemed
modification is not satisfactory in the judgment of such court, the
unenforceable provision shall be deemed deleted, and the validity and
enforceability of the remaining provisions shall not be affected thereby.

13.4Interpretation; Construction.  The headings set forth in this Agreement are
for convenience only and shall not be used in interpreting this Agreement.  This
Agreement has been drafted by legal counsel representing Company, but Executive
has participated in the negotiation of its terms.  Furthermore, Executive
acknowledges that Executive has had an opportunity to review and revise the
Agreement and have it reviewed by legal counsel, if desired, and, therefore, the
normal rule of construction to the effect that any ambiguities are to be
resolved against the drafting party shall not be employed in the interpretation
of this Agreement.

13.5Governing Law.  This Agreement will be governed by and construed in
accordance with the laws of the United States and the State of Texas.  Each
party consents to the jurisdiction and venue of the state or federal courts in
Travis County, Texas, if applicable, in any action, suit, or proceeding arising
out of or relating to this Agreement.

13.6Notices.  Any notice required or permitted by this Agreement shall be in
writing and shall be delivered as follows with notice deemed given as
indicated:  (a) by personal delivery when delivered personally; (b) by overnight
courier upon written verification of receipt; (c) by telecopy, facsimile, or
e-mail transmission upon acknowledgment of receipt of electronic transmission;
or (d) by certified or registered mail, return receipt requested, upon
verification of receipt.  All notices shall be addressed as follows:

EXECUTIVE:

Joseph R. Chinnici
c/o David Barmak
Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.


WEST\268868397.66

--------------------------------------------------------------------------------

 

701 Pennsylvania Ave., NW, Suite 900
Washington, DC 20004

COMPANY:

Xtera Communications, Inc.
500 W. Bethany Drive, Suite 100
Allen, Texas 75013
Attention: Jon R. Hopper, Chief Executive Officer

with a copy to:


DLA Piper LLP

401 Congress Avenue, Suite 2500

Austin, TX 78701

Facsimile: (512) 721- 2226

Attention: Samer M. Zabaneh

 

or at such changed addresses as the parties may designate in writing.

13.7Survival.  Sections 9 (“No Conflict of Interest”), 10 (“Confidentiality and
Proprietary Rights”), 11 (“Injunctive Relief”), 12 (“No Violation of Rights of
Third Parties”), 13 (“General Provisions”) and 14 (“Entire Agreement”) of this
Agreement shall survive Executive’s employment by Company.

14.Entire Agreement.  This Agreement, and the CNIAA constitute the entire among
the parties relating to this subject matter and supersedes all prior or
simultaneous representations, discussions, negotiations, and agreements, whether
written or oral.  This agreement may be amended or modified only with the
written consent of Executive, the Company.  No oral waiver, amendment or
modification will be effective under any circumstances whatsoever and any such
oral waiver, amendment or modification will be null and void.

[Signature page follows.]

WEST\268868397.67

--------------------------------------------------------------------------------

 

THE PARTIES TO THIS AGREEMENT HAVE READ THE FOREGOING AGREEMENT AND FULLY
UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN. WHEREFORE, THE PARTIES
HAVE EXECUTED THIS AGREEMENT ON THE DATES SHOWN BELOW.

 

 

 

 

Dated:

May 2, 2016

By:

 

/s/ Joseph R. Chinnici

 

 

Joseph R. Chinnici

 

 

 

 

 

 

 

XTERA COMMUNICATIONS, INC.

 

 

Dated:

May 2, 2016

By:

 

/s/ Jon Hopper

 

 

Jon Hopper

 

 

Chief Executive Officer

 

Signature page to Employment Agreement

WEST\268868397.6